 CHEF'S PANTRY, INC.Chef's Pantry, Inc. and Food and Allied WorkersDistrict Union Local 346, United Food and Com-mercial Workers International Union, AFL-CIO.Cases 9-CA-13207,' 9-CA-13356, and 9-RC-12648January 3, 1980DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 21, 1979, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent and the ChargingParty filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Chef's Pantry, Inc.,Columbus, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.IT IS FURTHER ORDERED that the election held onNovember 27, 1978, in Case 9-RC-12648 be, and ithereby is, set aside, and that Case 9-RC-12648 be,and the same hereby is, remanded to the RegionalDirector for Region 9 for the purpose of conducting anew election pursuant to the following direction.[Direction of Second Election and Excelsior foot-note omitted from publication.]' The Administrative Law Judge inadvertently lists this case as Case 9-CA-12307.Both Respondent and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProductrs Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.247 NLRB No. 18In view of our agreement with the Administrative Law Judge thatRespondent violated Sec. 8(a)(1) of the Act by granting employees benefitsand adjusting grievances in order to discourage their union activity, and, asthe remedy would not be significantly affected, we find it unnecessary to reachthe issue of whether this conduct also violated Sec. 8(aX3) of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise and grant benefits orsolicit the presentation of grievances and adjustsuch grievances to discourage you in the designa-tion of a representative for the purposes ofcollective bargaining.WE WILL NOT threaten you with the imposi-tion of more onerous working conditions todiscourage you in the designation of a representa-tive for the purposes of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.CHEF'S PANTRY, INC.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: OnSeptember 27, 1978,' Food and Allied Workers DistrictUnion Local 346, United Food and Commercial WorkersInternational Union, AFL-CIO (herein called the Union),2filed a petition in Case 9-RC-12648 for an election in a unitof employees of Chef's Pantry, Inc. (herein called Respon-dent). On October 26 the Regional Director approved aStipulation for Certification Upon Consent Election execut-ed by the parties.3The Union filed a charge in Case 9-CA-12307 on November 21, alleging violations of Section 8(a)(1)and (5) of the National Labor Relations Act, as amended,(herein called the Act). On November 27 the election wasconducted. The Union lost.' The Union filed timely objec-tions to conduct affecting the results of the election onNovember 30.' All dates herein are in 1978 unless otherwise specified.'The Charging Party's name, formerly Food and Allied Workers DistrictUnion Local 346, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, has been changed in recognition of the June 7,1979, merger between the Amalgamated Meatcutters and Butcher Workmenof North America and the Retail Clerks International Union.The appropriate bargaining unit set forth in the stipulation is:All production and maintenance employees including, freezer workers,shuttle truck drivers and maintenance mechanics but excluding routesalesmen, office clericals, janitors, freezer working supervisor, guards andsupervisors as defined in the Act.'The official tally of ballots shows that of 12 eligible voters, 5 voted for theUnion, and 7 voted against it.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union also filed an amended charge in Case 9-CA-12307 on November 30, alleging violations of Section8(a)(I), (3), and (5), and a complaint issued on January 12,1979, alleging violations of Sections 8(a)(1) and (3).The charge in Case 9-CA-13356 was filed on January 12,1979, and served on Respondent on January 15, 1979. Thischarge alleges violations of Section 8(a)(1) and (5). The sameday, January 15, 1979, the Regional Director approved theUnion's withdrawal of the 8(a)(5) allegation in Case 9-CA-13207. On February 2, 1979, the Regional Director ap-proved the withdrawal of several of the Union's objections toconduct of the election, including Objection 11, which reads:The Employer unlawfully prevented the holding of afair election and unlawfully prevented the employeesfrom exercising their right of a free choice of acollective bargaining representative by the foregoingacts and conduct and by other unspecified acts andconduct.On February 2, 1979, the Regional Director also issuedhis Report on Objections and consolidated Cases 9-RC-12648 and 9-CA-13207 for hearing, directing a hearing onthe following objections, as set forth in substance by theRegional Director:1. The Employer, in periodic meetings with employ-ees, solicited grievances which it then remedied.2. The Employer threatened employees with thediscontinuation of health and welfare benefits if thePetitioner won the election.3. The Employer impliedly promised raises if thePetitioner lost the election.5. The Employer unilaterally instituted a new educa-tional benefits program and discriminatorily denied thebenefits of the new program to a known leader of thePetitioner's campaign.6. The Employer unilaterally revised its long-stand-ing policy prohibiting beards, and two weeks before theelection permitted employees to grow beards.8. The Employer, during the week of November 20,1978, asked the employees if they had any complaintswhich it could remedy.Finally, on February 15, 1979, an amended consolidatedcomplaint issued in Cases 9-CA-13207 and 9-CA-13356,alleging violations of Section 8(a)(1), (3), and (5) consistingof numerous implied promises and threats, unlawful grantsof new or improved benefits, liberalization of existingemployee policies, and a refusal to recognize or bargain withthe Union.'This consolidated proceeding was heard before me atColumbus, Ohio, on June 20 and 21, 1979.Upon the entire record, including my observation of thewitnesses, and after consideration of the post-hearing briefsreceived, I make the following:Respondent's contention that the withdrawal of Objection II precludesconsideration of the refusal-to-bargain allegation in the amended complaint,or any conduct alleged in the remaining objections which relates to it, isrejected. The pleadings set forth the allegations therein with sufficientparticularity to fully apprise Respondent of the matters to be litigated, and theFINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, an Ohio corporation, is engaged in thewholesale distribution of food and beverage products fromits Columbus, Ohio, facility. During the 12 months preced-ing the issuance of the complaint, a representative period,Respondent purchased and received goods and materialsvalued in excess of $50,000 which were shipped to itsColumbus, Ohio, facility directly from points outside theState of Ohio. At all times material herein, Respondent hasbeen, and Respondent is, an employer within the meaning ofSection 2(2) of the Act engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE CONDUCT IN ISSUEA. Appropriate Unit, Union Organizing, Majority Status,and Request for RecognitionThe complaint alleges, Respondent admits, and I find thatthe bargaining unit stipulated to in Case 9-RC-12648'constitutes a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.Harold McKeever, union business agent, conducted anorganizing campaign among Respondent's employees and, ata union meeting on September 23, secured signed authoriza-tion cards from 9 employees in the 12-man unit. The cardsare unambiguous designations of the Union as the signers'exclusive collective-bargaining representative. Respondentcontends that the cards are invalid because McKeeverobtained the signatures by improper inducements consistingof an exemption from initiation fees and a promise of legalcounsel. Respondent also alludes to the fact that the signersdid not enter any amount on the cards in the spacedenominated "dues."According to McKeever, he told the employees that therewas no initiation fee for new people who organize them-selves, that those people who were employed at the time ofthe election would pay no initiation fee, and that ifemployees needed legal counsel in case of a discharge orsimilar occurrence, the Union would provide it. EmployeeMichael Slatzer relates that he understood McKeever to saythat "we would be exempt from [initiation fees] because wewere the original petitioners. I don't know what you call it,whatever we were," and that "we would pay no dues till wehad a contract with the company." Marshall Farmer saysthat McKeever told those present at the September 23meeting that "there was no initiation fees, for us," and theywould not have to pay dues until "the union was put in."General Counsel opened no "new areas" at hearing which were not coveredby the amended consolidated complaint, the extant charges upon which it wasbased (including the 8(a)(5) charge in Case 9-CA-13356), and the objectionsto be heard. Cf. Jobbers'Supply Inc., 236 NLRB 112, Fn. 1 (1978).' See fn. 3, supra.78 CHEFS PANTRY, INC.Matthew Allen recalls that McKeever said there would beno initiation fees and told those present what the monthlydues were. Elmo Kimbler's answer, in response to thequestion, "What if anything was said about initiation feesand dues; can you recall anything?" was: "No there wasn'tno initiation fee because we all signed union cards at thesame time."The foregoing does not establish that McKeever condi-tioned legal counsel or a waiver of union dues on signing anauthorization card.Turning to the waiver of initiation fees, the sole issue iswhether or not the waiver was limited to those employeeswho signed cards prior to the election.' I find that thetestimony of the witnesses on the matter does not warrant aninference that it was.'I conclude that the nine signed cards are valid and thatthe Union represented a majority in the unit when itrequested recognition on September 24.On September 24 McKeever telephoned Mel Stauffer,Respondent's general counsel, and told him that the Unionrepresented a majority of the employees in a bargaining unitincluding warehouse, freezer, and load employees andshuttle truck drivers and mechanics, but would excludedriver-salesmen, office personnel, and supervisors.' Thefollowing day, September 25, after consulting with Respon-dent, Stauffer called McKeever back and told him that hewould have to file a petition for election, because Respon-dent would not go ahead with a card check and recognizethe Union as the bargaining agent. The Union then filed thepetition in Case 9-RC-12648.Respondent argues that although McKeever made arequest for recognition, he did not make an express demandfor bargaining, and therefore Respondent did not refuse tobargain collectively. This argument is without merit. Arequest for recognition has long been considered sufficient,'0and it is plain, from Stauffer's statement that Respondentwould not then recognize the Union as "the bargainingagent," that Respondent was well aware that the request forrecognition was a prelude to bargaining and that it wasprecisely the status of the Union as bargaining agent that itwas rejecting. Moreover, Stauffer had previously negotiatedwith this Union on behalf of another employer and canhardly be said to have been naive and unaware that theUnion was seeking recognition and bargaining on behalf ofRespondent's employees enumerated by McKeever.I regard the entry of "Not applicable" by the Union inspace 7a" of the petition filed September 27 as irrelevant tothe questions of whether or not a request for recognition wasmade or suffices.'N.LR.B. v. Savair Manufacturing Ca. 414 U.S. 270 (1973).' Respondent's reference to a lack of evidence of waiver for all employeesafter the election misses the point. Where there is no prima facie showing oflimited waiver, there is no requirement on General Counsel to affirmativelyprove universal waiver, before or after the election.' This is consistent with the unit description ultimately agreed on forelection purposes and found appropriate herein." See, e.g., Burton-Dixie Corporation. 103 NLRB 880 (1953), enfd. 210 F.2d199 (10th Cir. 1954)." Space 7a requests the entry of the date whereon "Request for recognitionas Bargaining Representative" was made." Federal Stainless Sink Div. of Unarco Industries. Inc.. 197 NLRB 489, 491(1972)." Ackley, conceded by Columbus Distribution Center Manager Donald T.Craine to be plant supervisor, did not testify. Allen recalled that the refusal ofRespondent's secondary contention that Stauffer is not arepresentative of Respondent is belied by its admission thatStauffer is Respondent's general counsel, a patently repre-sentative capacity. Stauffer's actions of receiving the requestwithout protest, consulting with Respondent on it, andreplying thereto on behalf of Respondent confirm thisrepresentative status.Summarizing, the Union secured valid authorizationcards from a majority of the employees in the appropriateunit on September 27, requested recognition as the unitemployees' bargaining agent on September 24, and wasrebuffed by Respondent on September 25 with the sugges-tion that the Union file an election petition.B. Meetings and Other MattersMost of the conduct complained of by the GeneralCounsel occurred in meetings Respondent conducted withemployees in August, before the union organization effort,and on October 3, 11, and 26 and November 16, 21, and 25,during the period between the filing of the petition and theelection.In reconstructing the facts I have noted comparativedemeanor of the witnesses, obvious failures of recall,inconsistencies in individual and collective testimony, logicalprobability in the context of surrounding events, lack ofcorroboration or controversion in some instances, and thefact that all employees testifying are still working forRespondent and thus not likely to deliberately fabricate falsetestimony contrary to that of their superiors, who stillcontrol their working conditions."When Matthew Allen was first hired, in July 1976, he wastold by Supervisor Bill Ackley that he could not grow abeard. 'During the August meeting called by Craine to quell"bickering" among employees, Craine stated that employeescould not grow beards.' It appears that this ban was basedon Craine's personal aversion to such facial adornment. InNovember" Craine gave Allen permission to grow a beard,which he did.Whether or not the no-beard policy was formally promul-gated by Respondent, which I doubt, the opposition ofCraine, the highest operating official at Columbus, had thesame effect as a written rule of the shop which employeesmust abide by. That the basis of the prohibition was Craine'sesthetic judgment does not diminish its effect. At first blush,it would seem that the Act is not concerned with suchhirsute matters, but it is shown by the evidence that Crainesuccumbed to Allen's entreaties during Respondent's pree-permission to grow a beard was made by Craine or Ackley. In view ofMarshall Farmer's recollection that he heard Ackley make the refusal, Iconclude it was Ackley who refused permission on this occasion." This finding is based on the composite testimony of Farmer, MichaelSlatzer, and Allen. Allen's recollection of what was said at which meeting issomewhat fuzzy, whereas Farmer and Slatzer impressed me as possessingbetter recollection. Craine's assertion that he recalls no discussion of beardswith employees other than with Allen in September may well be true, but hisfailure of recollection, if indeed it be, does not controvert the testimony of thethree employees. To the extent Craine's lack of memory may be construed as adenial, it is discredited." Craine says late September. Allen says 2 weeks before the election.Farmer says Allen grew the beard in mid-November. I credit the mutuallycorroborative versions of Farmer and Allen.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlection campaign designed to dissuade employees fromvoting for the Union. In these circumstances, and in theabsence of any good explanation for Craine's suddenabandonment of his adamant stance contra beards, Iconclude that the General Counsel has erected an unrebut-ted prima facie case that Craine departed from the ban in thecase of Allen in order to help create a kindly feeling in Allentoward Respondent which might supplant or diminish anyprounion tendencies he might have. Whether or not permis-sion to grow a beard is a benefit is, I suppose, debatable. Itsuffices that Allen viewed it so, as evidenced by his pursuitof that permission, and it is plain that Craine's deviationfrom the announced policy represented a change, at least indegree of enforcement, of the no-beards rule.1. The August meetingMost of the August meeting was taken up by employeesairing their complaints, with Craine's encouragement,6about their pay, poor freezer clothing, equipment breakdownand maintenance, the conveyor belt system, etc. Craineconcedes that he opined that the problems were internal anddid not require a third party to solve them and that hereminded employees they had unions in the branch before,and employees who had initiated the union had left of theirown volition, and whether or not they liked working for theunion he did not know. Farmer recalls that Craine said 2dockworkers quit several years ago because they did not likeworking with a union. Slatzer's version is that Craine statedthat if employees were thinking about going union, 2 uniondockworkers were no longer with Respondent. The record isbarren of any evidence indicating why Craine brought upunions at the August meeting, prior to any activity on behalfof the Charging Party.I believe that Craine's version of his comments about theUnion and the employees who left is the more accurate.Slatzer's version is merely an incomplete summary. Farmer'sversion corroborates Craine to the extent that Craine saidthe employees had quit. I conclude that Slatzer and Farmerunderstandably recall only portions of Craine's statementsbecause there is no evidence that a union or urtions were ofany particular pressing interest to them in August, and themajor thrust of the meeting was an airing of employeecomplaints as requested by Craine. I do not credit Allen'sclaim that Craine told them not to get a union up. I concludeAllen was expressing his perception of what Craine meant,rather than what he said.The General Counsel has not shown that Craine made anyunlawful threats at the August meeting."I credit Farmer that Craine asked the employees to state their problems."Slatzer or Von Ville, according to Smith. Farmer recalls Slatzer raisingthe question at a meeting.Foster did not testify.'This account is a synthesis of the credible testimony of all witnessestestifying about the meeting."o Whether he said "problems" or "complaints" or "feelings" is of noconsequence. He was obviously asking them to report their dissatisfactionswhich gave rise to union organization.2. Educational benefitsSlatzer credibly testified, and Craine did not deny, that heasked Craine about Respondent's educational benefits policyin mid-August. Craine told him that the Company wouldnot pay for anything other than job-related courses and thatSlatzer had to supply his own books. The issue of education-al benefits was again raised at the October 3 meeting bySlatzer," who asked Director of Planning and PersonnelRichard Smith whether Respondent had an educationalreimbursement policy. Smith said it did, and DonaldWhitmer asked to see it. Smith promised to get him a copyand later brought one to the October 11 meeting andexplained it to those employees present.The educational reimbursement policy, dated March 15,1978, sets forth, inter alia:A. As a matter of policy, individuals will be reimbursedonly for those courses/credit hours that directly relateto the objective or job, mutually agreed upon by thesubordinate and his/her manager.Bill Foster, corporate manager of training and development,came to Columbus in early October from Respondent'sSandusky, Ohio, headquarters and met with several employ-ees, including Slatzer. According to Slatzer, who is uncon-tradicted and credible on the topic," Foster told him thatsince the Company had little response to its educationalprogram, it would now pay all expenses and would notrequire the education to be job related until after the first 2years of college, after which it need only be job related to theextent that the final subject he majored in be job related.Foster's explanation to Slatzer, upon which Slatzer couldreasonably rely in view of Foster's relatively high position inthe corporate structure and the certainty with which Fostergave his explanation, is plainly at odds with both the writtenpolicy and the prior statement of Craine. Foster's version ismuch more lenient and gives employees greater educationalbenefits than those previously enjoyed.3. The October 3 meetingThe October 3 meeting was conducted by Don Welschen-bach (assistant manager of branch distribution centers), JackJenks (manager of distribution centers), and Smith.'9Wel-schenbach opened the meeting by informing employees thathe could not promise or guarantee employees anything, and,since the employees had become involved with a union, hewanted to know what their problems°were. He furtherstated that he felt the employees did not need a union, butRespondent would cooperate in a fair election and negotiatea contract if the Union got in. The employees complainedabout their wages, unsafe conveyors, freezer uniforms,2' andequipment in need of repair." I do not credit Smith's claim that freezer uniforms were not mentioned.Slatzer was more believable on the subject. Further, the employees hadcomplained of them in August, they had not yet been replaced, it is agreedthat they needed replacing, and it is not likely employees would omit to bringup a matter of such long concern. Moreover, Whitmer's remark to Smith,when Smith later personally observed the poor condition of freezer coats,80 CHEF'S PANTRY, INC.After the meeting Smith went to the freezer and dock areato examine conditions firsthand. He found that the freezercoats needed replacement and that the conveyor neededrepair.The following day, October 4, Smith told Craine about theneed for new freezer clothing and conveyor repairs. Within afew days the conveyor was bolted to the floor, and sharpends were removed from it. Two new freezer uniforms werepurchased on October 10. The last prior purchases of freezeruniforms had been made on April 20, 1977 (one uniform),and September 21, 1977 (one uniform).The last purchase of freezer clothing was more than a yearprior to October. When the employees complained of theircondition in August, Respondent neither bought new onesnor, so far as the record shows, investigated the condition ofthe ones being used. In sharp contrast, after the employeesvoiced their complaint on October 3 in response to Respon-dent's request for their complaints, Smith immediatelychecked the uniforms, on October 3, and told Craine onOctober 4 of their condition, and new ones were purchasedon October 10. This prompt response to solicited complaintswhich had been ignored 2 months prior suggests an effort byRespondent to ingratiate itself with its employees in themidst of the preelection campaign. I find that the purchaseof new uniforms was a conferral of a remedy in response to agrievance voiced, and a benefit affecting working conditions.4. The October 11 meetingThe October 11 meeting was devoted to a comparison ofthe wage progressions and insurance and other benefits atColumbus and Sandusky. Respondent's Sandusky employeesare represented by a union, and there is a collective-bargaining agreement at that location.During an explanation of a comparative wage progressionchart, Jack Jenks commented that the comparison showed anarrowing of the gap between Columbus and Sanduskywages, from $1.25 to 75 cents, over a 3 year period and thatit would seem that the Columbus employees should behappy with this 50-cent gain.25. The October 26 meetingThe October 26 meeting commenced with a continuingcomparison of Columbus and Sandusky health insurancebenefits by Personnel Manager Saferstein.Farmer testified that employee John Yoder asked Smith,who was at the meeting, if health care benefits continuedduring negotiations, and Smith answered that holidays, sickpay, and health care would stop when the Union was voted"Yeah, you see what it is that we have to work with," fairly implies that thematter had been earlier brought to Smith's attention.' I do not believe Smith's assertion that his visit to the work area wasroutine and something he customarily does on visiting a branch. He wasunable to recall the last time he had done so at Columbus, and his repair tothe work area immediately after hearing employees' complaints aboutconditions in that area strongly suggests that those complaints were the reasonfor his prompt inspection." Respondent furnished unambiguous invoices for the 1977 purchases, andany testimony that new freezer uniforms were not purchased in 1977 isdiscredited.' The comparison chart does show a 50-cent decrease in the differentialsince 1976, and I credit the mutually corroborative testimony of Jenks andin, with the exception that health care would continue untilthe end of the election month, because the employees wouldhave voted out everything they worked for. Kimbler testifiedthat Yoder's question received an answer from Smith that "ifwe had a contract voted in," there would be no moreinsurance. Kimbler further avers that Smith held up a blanksheet of paper and said it would start all over again like that,with no benefits whatsoever. Matthew Allen remembersthat, at a meeting where John Yoder said something abouthealth benefits, Smith said that if the Union got in, therewould be no health benefits between the time the Unioncame in and the time the contract was signed. Slatzer recallsthat Saferstein said there would be no insurance coverage atthe end of the election month if the Union won and thatSaferstein held up a blank sheet of paper while saying thatthis was what employees started with. Slatzer further statesthat Saferstein gave an example of a Sandusky employee whowas caught without insurance during negotiations, went tothe hospital, and had to pay his bill out of pocket.Saferstein testified that it was his recollection that AlNicolini, not Yoder, asked, at the October 26 meeting, whatwould happen to health insurance benefits if there was awork stoppage. Saferstein claims he replied that Respondentonly paid monthly premiums for employees working thatmonth, and neither premiums nor claims would be paid forthose not working for a month. He also related thatpremiums were not paid during a work stoppage at San-dusky because the striking employees were not activelyworking.Smith denies that he, or other management people, saidthat benefits or wages would be cut off if a union was votedin. He testified that it was during the November 16 meetingthat Saferstein stated there was no provision for theCompany paying for health and welfare benefits whileSandusky employees were striking, and the Company didnot pay for them.Smith, who was inclined to expand beyond answers toquestions posed, was vague when queried on cross-examina-tion regarding an employee question and his answer on thesubject of what would happen to benefits if a union wasvoted in."The meetings of October 26 and November 16 weresomewhat different in general content. The October 26meeting was primarily concerned with a comparison ofbenefits, whereas the November 16 meeting was largelydevoted to a discussion of wages and the possibilities andcontent of negotiations with a union. Given these generalcontexts as reference points and the credible testimony ofSaferstein, who impressed me as a careful and conscientiouswitness on those matters about which he was queried,Smith with respect to Jcnks' comment. I find their version reasonable andpersuasive, and it appeared to me that Slatzer, who testified that Jenks asked,"How would 50q do?" in response to a complaint from Farmer about low pay,was uncertain and hesitant when he so testified. Farmer made no such claimand did not attend this second employee meeting. I place no reliance onKimbler's vague assertion that Jenks said "something" about what wouldemployees do if they had a raise in their checks. I am convinced that Jenks didnot say this at the October II meeting, and there is no allegation that he saidanything similar at any other time." Neither Craine nor Welschenbach, who were present at both the October26 and the November 16 meetings, nor Ackley nor Jenks, who were present atthe November 16 meeting, testified with regard to the employee question orSmith's alleged answer, nor did Yoder.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlogically consistent and probable findings of fact are possi-ble. This is not to say that other conclusions are notarguable, but the findings I hereinafter make on thesemeetings are, in my view, those best supported by thecredible evidence before me.I find that Saferstein's version of what he said in responseto a question by an employee at the October 26 meeting isreliable and credible. I therefore credit Slatzer that it wasSaferstein who spoke on insurance on October 26, but I donot credit Slatzer that Saferstein said there would be noinsurance coverage if the Union won" or that Saferstein heldup a blank paper with the comment that this was whatemployees started with." Slatzer's recollection of Saferstein'sexample of what happened to a Sandusky employee, notalluded to by Saferstein in his testimony, is credited with theexception that I am convinced Saferstein mentioned it assomething that happened because the employee was onstrike, not merely because negotiations were under way, inresponse to Yoder's question."I do not credit Smith that Saferstein gave his example onNovember 16.Saferstein and Slatzer did not speak to any comments bySmith on Yoder's question, and Smith was vague on thetopic. Yoder's question related to health care benefits duringa work stoppage, and it reasonably follows that any remarksby Smith should relate to that question. However, Farmerand Allen agree that Smith said benefits would be suspendedwhen the Union got in, and Kimbler says Smith conditionedthe benefit cessation on having "a contract voted in."Throughout the proceeding it was apparent to me that theemployee witnesses had confused recollections of the dates,sequence, and content of the preelection meetings. It furtherappeared to me that in many instances they were testifyingto their conclusions as to what speakers meant, rather thanwhat they said. It is no reflection on the employees' honestyto conclude, as I do, that the weight to be given theirtestimony is diminished by their recollective failures andconclusory assertions. A prime example is Farmer's testimo-ny that Smith said benefits would cease because employeeswould have voted out everything they worked for. Thisforcefully struck me as Farmer's characterization, ratherthan Smith's statement, when Farmer uttered it, and I findthat Smith did not say this.In addition to the questionable quality of the employees'somewhat conflicting testimony, it does not seem likely tome that Smith would make, in the midst of a carefully' I find it was Yoder, not Nicolini, because the employee witnesses had acloser familarity with Columbus employees than did Saferstein, who isquartered in Sandusky." I am persuaded that this was Slatzer's misconception of what Safersteinactually said." I believe that Slatzer was confused and that his mention of a blank paperreferred to Smith's act of holding up a blank sheet at the November 16meeting.", Farmer's testimony that Saferstein said Sandusky strikers lost out on theirhealth claims supports this conclusion.' Respondent's objection to the receipt of evidence on the Purcell affair ishereby overruled, and its motion to strike is denied. The incident is cognizableunder the Union's Objection I, which is set forth by the Regional Director inhis report, in substance, as follows:1. The Employer, in periodic meetings with employees, solicitedgrievances which it then remedied.The Regional Director, in setting Objection I for hearing before me, did notorchestrated election campaign, an overt threat to suspendhealth care benefits if the Union got in.I am convinced, considering the demeanor of the wit-nesses and the confused testimony in its entirety, thatSaferstein's statements on health care benefits on October 26and Smith's statements on November 16 with regard tonegotiations became intertwined in the memories of Farmer,Allen, and Kimbler, giving rise to ominous conclusionswhich they then quite naturally recited as their recollectionsof statements made by Smith. In the circumstances, I cannotin good conscience accept their recitations as accuratereflections of statements by Smith. I therefore find that theGeneral Counsel has not shown by a preponderance of thecredible evidence that Smith threatened that health carebenefits would cease if the Union got in or "a contract [was]voted in."Still at the October 26 meeting, Farmer complained thatnew employee Patrick Purcell, hired on October 23, hadbeen hired in at a higher wage rate than those of employeesalready working. Saferstein checked and found that Crainehad hired Purcell at an unreasonably high rate. He reportedto Welschenbach that Craine had made a mistake and thatreview of the wage rate was necessary to place it at theproper entry level. As a result, Purcell's wage rate wasreduced.'°6. The November 16 meetingSaferstein told employees that his wage survey of otherfood-processing companies with a union showed wagesranging from $4.33 to $5.56 or $5.57 an hour and thatColumbus wages were equal to or higher than union wages.(Farmer's wage was $5.60 at the time.) There is no showingthat Saferstein's data were incorrect. Saferstein furtherstated that there was no great disparity between the wages atdifferent union plants, and that it might be that unions triedto maintain similar wages in similar industries in a geo-graphical labor market. I consider this comment to bespeculation easily recognized as such by the employees.Smith commented that Respondent could only pay what itwas willing and able to. At this point Craine interjected thata Midwest company had negotiated a union contract andhad to close down because it could not afford the wages.Smith then assured the employees that Respondent was notthreatening to close the plant if the Union got in and wouldspecifically mention this incident, but his order directing hearing does notpurport to forbid the hearing of any evidence fairly encompassed by ObjectionI.Although the Purcell incident is properly reviewable under Objection 1, itmay not be found to be an unfair labor practice in this proceeding. GeneralCounsel stated that the Purcell incident was not alleged in the complaint anddeclined to amend it to so allege. I agree with General Counsel that the matteris not alleged in the complaint, but it is alleged in the charge and amendedcharge in Case 9-CA-13207. Since the General Counsel has exercised hisstatutory authority to decline to issue a complaint on the Purcell issue, whichwas clearly before him, and maintained that posture at hearing, it is not beforeme as an unfair labor practice.For the same reasons, it was an error to reject the proffer of evidence by theUnion purporting to show that Respondent posted a job in response toemployee complaints. The Union's offer of proof convinces me, however, thatthe receipt of this evidence would not materially affect my decision or remedyin the case, and it is unnecessary to reopen the hearing to take the profferedtestimony.82 CHEF'S PANTRY, INC.bargain and contract with the Union if the employeeswanted one."' Smith continued that although some peoplethought wages, benefits, and working conditions remainedthe same when a union was voted in and were thennegotiated upward, this was not necessarily so and there areno guarantees that it is so. He further explained, whiledisplaying a blank sheet of paper, that bargaining starts witha blank sheet of paper, and everything has to be negotiatedfrom that point." Smith explained that there are trade-offs innegotiations and no guarantees that wages, hours, andworking conditions agreed on would be the same as thosethat previously existed. I credit Smith that he told employeesthat Respondent would bargain and contract with the Unionif they selected it.I do not agree with the Charging Party that Smith'sexplanation of negotiations, accompanied by the display of ablank sheet of paper as a starting point for negotiations,violated the Act. Accepting the Charging Party's contentionthat the display of the paper was equivalent to a "abargaining from scratch" statement, and noting that Smithmade no threats other than those the Charging Party seeksto infer, I find that "the clearly articulated thrust of the[paper display and accompanying] statement is that the meredesignation of a union will not automatically secure in-creases in wages and benefits, and that all such items aresubject to bargaining,"" and no violation here exists. Nor doI agree that Respondent's wage comparisons or explanationsof its wage structure and other existing benefits contain anyelement of unlawful threat or promise.7. The November 21 meetingWelschenbach credibly testified that the November 21meeting was a summary of previous meetings to make sureeveryone was clear on what had been said and to give themopportunity to ask more questions, if they had them.8. The November 25 meetingNo relevant evidence was adduced with regard to thismeeting except testimony by Slatzer that Don Craine statedthat if the Union were voted in the Company would have tobe more strict, and employees would no longer have warmup" These comments of Saferstein, Smith. and Craine are derived from acomposite of the credible portions of testimony of the three and Slatzer andFarmer." Farmer corroborates this."Coach and Equipment Sales Corp., 228 NLRB 440, 441 (1977).'His testimony so reflecting reads in pertinent part:Q. Did you give a statement to Kenneth J. Oliver, a RegionalAttorney, or a Field Attorney, for the National Labor Relations Board?A. Yes.Q. Then you said, quote "I never instructed Ackley to order freezercoats" close quote. Did you say that also?A. Yes.Q. As a matter of fact, you did instruct Ackley to order freezer coats.didn't you?A. If I remember right, I ordered those freezer coats.Q. You ordered them probably, you said?A. Yes.Q. You didn't say it in your statement to the NLRB that you orderedfreezer coats, did you? [Objection sustained.]breaks. The existing policy is that in addition to 15-minutebreaks before and after lunch, employees are permitted tocome out of the freezer to warm up as necessary.Craine denies Slatzer's accusation and testifies that Mat-thew Allen approached him on the dock, stated that Crainehad said employees would not get warmup times, and askedif Craine meant employees would get no warmup times.According to Craine, he replied, "I know nothing of that,"and that ended the conversation. Allen does not mention thisincident.I have placed little weight on Craine's testimony regardinghis beard statements, and he was evasive and incrediblewhen he testified on cross-examination about the freezercoats." Although I have not always credited Slatzer'srecollections in this Decision, I do credit his recitation ofCraine's statement on warmup time and specifically do notcredit Craine's denial.IV. SUMMARYOne of the purposes for the preelection meetings was thesolicitation of employee grievances, and Respondentpromptly purchased new freezer uniforms, repaired convey-ors, and lowered the wage of Purcell in response tocomplaints so solicited. This action "undoubtedly conveyedto the employees the message that Respondent, in its effortto defeat the Union, was now willing to look much morefavorably on any request they might make."" This messagewas further confirmed by Respondent's relaxation of its no-beard rule, on which it had been inflexible prior to the unioncampaign, and its increase in employee educational benefitsover those enumerated in its written policy and previousstatements to employees. I therefore find that Respondentimpliedly promised benefits at the meetings in an effort todiscourage the Union's support, in violation of Section8(a)(1) of the Act. I further find that by granting all theabove benefits, except for the Purcell wage cut," in order todiscourage union activity, Respondent violated Section8(a)(3) and (1) of the Act.Objections 1, 5, 6, and 8 are supported by this conductfound to be unfair labor practices, as well as the Purcellwage cut, which is also a remedy of a grievance voiced at ameeting, and should be sustained. Objections 2 and 3 are notsupported by the evidence and should be overruled. TheQ. (By Mr. Sigall) what you did say, Mr. Craine, is quote "I neverinstructed Ackley to order freezer coats" close quote. You do admit that,don't you?A. Yes.Q. You also admit that it may have been Mr. Ackley who ordered thefreezer coats in this case?A. Yes.Q. Pursuant to your instructions, right?A. It was probably brought up after Mr. Smith showed me the coats,on October 4th, and he just ordered the coats. That is his responsibility tosee that they have freezer uniforms.Q. When you say it wa probably brought up, what you mean isyou-A. I probably showed Bill Ackley the coats.Q. You did?A. Yes." The Stride Rite Corporation, 228 NLRB 224, 225 (1977)." I have not found the Purcell wage cut to be an unfair labor practice forthe reasons set forth in fn. 30, above.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjectionable conduct found herein disrupted the laboratoryconditions that the Board has long held necessary to assure afair election, tended to inhibit the employees in the exerciseof their right to freely choose or reject union representation,and requires that the election in Case 9-RC-12648 be setaside.The threat by Respondent's Distribution Manager Crainethat the Respondent would have to be more strict and wouldno longer give freezer employees warmup breaks if theUnion were voted in violated Section 8(a)(1) of the Act.I find no unfair labor practices or instances of objection-able conduct other than those set forth in this summary.* I am persuaded that the effect of the unfair labor practicesfound herein may be easily dissipated by the Board'sstandard remedies. I am further persuaded that a newelection, after these remedies are invoked, will be likely tofairly reflect the true desires of the employees, and I do notbelieve that the violations found are sufficiently severe towarrant a finding of a violation of Section 8(a)(5) of the Actwith an accompanying bargaining order."CONCLUSIONS OF LAWI. Respondent Chef's Pantry, Inc. is an employerengaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. Food and Allied Workers District Union Local 346,United Food and Commercial Workers International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees, includingfreezer workers, shuttle truck drivers, and maintenancemechanics, but excluding route salesmen, office clericals,janitor, freezer working supervisor, guards, and supervisorsas defined in the Act, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b) ofthe Act.4. The Union represented a majority of the employees inthe above-described unit on September 24, 1978, when itrequested recognition from Respondent.5. Respondent, on September 25, 1978, refused to recog-nize the Union as the exclusive collective-bargaining repre-sentative of its employees in the above-described unit.6. By threatening employees with the imposition of moreonerous working conditions if the Union were voted in,Respondent violated Section 8(a)(1) of the Act.7. By promising and granting benefits and soliciting thepresentation of grievances and adjusting such grievances, todiscourage its employees' designation of a representative forthe purposes of collective bargaining, Respondent violatedSection 8(a)(1) of the Act.See Joint Industry Board of the Electrical Industry and PensionCommittee, et. al.. 238 NLRB 1398 (1978)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.8. By granting benefits and adjusting grievances, todiscourage its employees' designation of a representative forthe purposes of collective bargaining, Respondent violatedSection 8(a)(3) of the Act.9. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.10. Except as found above, Respondent has not engaged inthe other unfair labor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERsThe Respondent, Chefs Pantry, Inc., Columbus, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Promising and granting benefits or soliciting thepresentation of grievances and adjusting such grievances todiscourage its employees' designation of a collective-bargain-ing representative.(b) Threatening employees with the imposition of moreonerous working conditions to discourage their designationof a collective-bargaining representative.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action, which willeffectuate the policies of the Act:(a) Post at its Columbus, Ohio, facility copies of theattached notice marked "Appendix."'9Copies of the notice,on forms provided by the Regional Director for Region 9,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that those portions of theconsolidated complaints found to be without merit arehereby dismissed.IT IS FURTHER ORDERED that the election held onNovember 27, 1978, in Case 9-RC-12648 be, and it herebyis, set aside, and said case is hereby remanded to theRegional Director for Region 9 to conduct a new election.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."84